Case 1:20-cr-00148-TFM-MU Document 36 Filed 03/04/21 Page 1 of 4                  PageID #: 88




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )      CRIMINAL NO. 20-00148-TM
                                               )
FORREST WAYNE MURRAY                           )

                                      ORDER
         This matter is before the Court on the United States motion for preliminary order of

 forfeiture. Based on the indictment and the defendant’s plea agreement, the motion is granted.

 It is therefore:

         ORDERED, ADJUDGED AND DECREED, that pursuant to 18 U.S.C. § 924(d), 21

 U.S.C. § 853(a)(1), 28 U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2(b)(2), the interest of the

 defendant, Forrest Wayne Murray, in the property identified as follows is hereby condemned and

 forfeited to the United States for disposition according to law:

         One Winchester, Model 190, .22 caliber rifle, Serial Number 601004;

         One SCCY, 9mm semi-automatic pistol, Serial Number 3401104, and One
         Magazine;

         One (1) round of FC 9mm Luger ammunition;

         One (1) round Remington Peters 12 GA shell:

         Two (2) rounds Winchester 12 GA shells;

         Two (2) rounds BAIKAL 12 made in USSA (12 GA) shells;

         Two (2) rounds of Federal 12 GA shells;

         Two (2) rounds Remington Peter 12 GA shells;

         Fourteen (14) rounds of 20 GA Federal shells;

         One (1) round of 10 80 (7.62x54) ammunition;
Case 1:20-cr-00148-TFM-MU Document 36 Filed 03/04/21 Page 2 of 4                       PageID #: 89




       One (1) round of R-P 30-30 WIN ammunition;

       One (1) round of W-W Super 30-30 WIN ammunition;

       Two (2) rounds of FC 9mm Luger;

       One (1) round of SIG 380 auto ammunition;

       Nine (9) rounds of R-P 300 WIN MAG ammunition;

       Four (4) rounds of PMC 9mm Luger ammunition;

       One (1) round of Barnaul Symbol 9mm Luger ammunition; and

       One (1) round of Tullammo 9mm Luger ammunition

       AND WHEREAS, by virtue of said guilty plea, plea agreement and factual resume, the

United States is now entitled to, pending possible appeal herein, reduce the said property to its

possession and notify any and all potential third parties who have or may have an interest in the

forfeited property, pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(b):

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-described property

 is hereby forfeited to and vested in the United States of America for disposition in accordance

 with law, subject to the provisions of 21 U.S.C. § 853(n).

        The aforementioned property is authorized to be held by the Bureau of Alcohol,

 Tobacco, Firearms and Explosives or other authorized federal agency in their secure custody

 and control and to dispose of it in accordance with law.

        Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to determine the

 manner of publication of an order of forfeiture in a criminal case, the United States shall publish

 notice of this Order on an official government internet site (www.forfeiture.gov) for at least 30

 consecutive days.


                                                 2
Case 1:20-cr-00148-TFM-MU Document 36 Filed 03/04/21 Page 3 of 4                           PageID #: 90




         In accordance with Section 853(n)(1)-(3), the notice shall accomplish at least
 the following:
         •        provide notice of the entry of this Order;
         •        declare the United States’ intent to dispose of the property in such
                  manner as the Attorney General may direct;

         •        explain that any person, other than the defendant, having or claiming a
                  legal interest in any of the above-described forfeited property must file a
                  petition with the Court within 60 days of the first date of publication of
                  notice (which date shall be set forth in the notice);
         •        provide the Clerk’s address for filing of the petition;
         •        explain that the petition shall be signed by the petitioner under penalty
                  of perjury; and
         •        explain that the petition shall set forth the nature and extent of the
                  petitioner’s right, title or interest in the forfeited property, the time and
                  circumstances of the petitioners’ acquisition of the right, title, or
                  interest, and any additional facts supporting the petitioner’s claim and
                  the relief sought.


        Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send notice to any

 person who reasonably appears to be a potential claimant withstanding to contest the forfeiture

 in the ancillary proceeding.

        Pursuant to Section 853(n)(1), the United States may also, to the extent practicable,

 provide direct written notice to any person known to have alleged an interest in the property that

 is the subject of this Order, as a substitute for published notice as to those persons so notified.

        After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A), and

 pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to a hearing on a




                                                    3
Case 1:20-cr-00148-TFM-MU Document 36 Filed 03/04/21 Page 4 of 4                          PageID #: 91




 petition in accordance with the Federal Rules of Civil Procedure, upon showing that such

 discovery is necessary or desirable to resolve factual issues.

         The United States shall have clear title to the above-described property following the

 Court’s disposition of all third-party interests, or, if none, following the expiration of the period

 provided in Section 853(n)(2) for the filing of third-party petitions. Pursuant to Fed. R. Crim.

 P. 32.2(c)(2), if no third-party files a timely petition this Order becomes the final order of

 forfeiture, and the United States shall file a motion requesting that this Order become the final

 order of forfeiture.

         Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of forfeiture

 shall become final as to the defendant at the time of sentencing and shall be made part of the

 sentence and judgment.

         The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

 pursuant to Fed. R. Crim. P. 32.2(e).



         DONE and ORDERED this 4th day of March, 2021.


                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




                                                   4
